Citation Nr: 1726872	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-22 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for kidney failure, formerly claimed as kidney disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1976 to June 1976, with additional service in the reserves through April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  During the pendency of this appeal, the Veteran moved and jurisdiction of this matter has since transferred to New Orleans, Louisiana.

This matter was last before the Board in June 2016, when it was remanded to schedule the Veteran for a videoconference Board hearing.  The Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand order, and the Board finds that it may proceed with a decision at this time.  See, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2017 Board videoconference hearing.  A transcript of that hearing has been associated with the record.

The Board also notes that service personnel records have been associated with the claims file since the prior decision.  However, these are not relevant to the issue on appeal, and hence 38 C.F.R. § 3.156 (c) is not applicable; reopening remains necessary.  The issue is characterized accordingly.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  A July 1998 rating decision denied the Veteran's claim for service connection for kidney disease.  The Veteran did not appeal this decision.

2.  An August 2008 rating decision denied the Veteran's claim to reopen service connection for kidney failure, formerly claimed as kidney disease.  The Veteran did not appeal this decision.

3.  Evidence received since the August 2008 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for kidney disease, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The July 1998 and August 2008 rating decisions are final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. §§ 3.160 (d), 20.1103 (2016).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for kidney disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).

Duty to Notify

VA's duty to notify was satisfied by September 2007, June 2008, and July 2008 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also, Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Board has obtained service and post-service treatment records and associated them with the claims file.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. §3.159 (c)(4).  Generally, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion. See 38 C.F.R. § 3.159 (c)(1).  As discussed below, the Board finds that new and material evidence has not been submitted and the claim in not reopened and a medical examination is not warranted.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d. 1328 (Fed. Cir. 2007).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

New and Material Evidence Law and Analysis

In a July 1998 rating decision, the RO denied the Veteran's claim for service connection for kidney disease.  Following the July 1998 RO denial, the Veteran did not initiate any appeal of the decision.

The Veteran filed a request to reopen his claim for kidney failure, formerly claimed as kidney disease, in August 2007.  In an August 2008 rating decision, the RO denied the Veteran's claim to reopen and the Veteran did not initiate any appeal of the decision.

In November 2008, the RO received private medical treatment records from Doctors' Hospital of Prince George's County.  In a January 2009 rating decision, the RO denied the Veteran's claim to reopen service connection for kidney failure, formerly claimed as kidney disease.

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See, Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also, Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7105 (c), (d)(3); 38 C.F.R. § 20.1103.  A previously denied claim may be reopened by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.  

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

Only evidence presented since the last, final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513   (1992).  But see, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In July 1998, the RO denied service connection for kidney disease, noting that the evidence of record did not show that kidney disease was incurred during active military service, nor did it manifest to a degree of ten percent disabling within one year of separation from active duty military service.

Evidence of record at the time of the May 1993 rating decision included:  service treatment records from February 29, 1976 to June 7, 1976; reserve service treatment records from January 8, 1977 to February 23, 1985; a treatment report from Doctor's hospital of Prince George's County from May 30, 1987; and a letter from Dr. R. J. G. from August 15, 1984.  The service treatment records from 1976 were negative for any complaint, diagnosis, or treatment of kidney disease.  An army reserve physical examination from February 23, 1985 noted the Veteran had a history of microscopic hematuria of an undetermined etiology.  Additionally, a history of hospitalization in 1983 for a renal biopsy was reported.  The May 1987 treatment report from Doctor's hospital noted that the Veteran was receiving dialysis and would be unable to attend summer camp.  The August 1984 letter from Dr. R. J. G. noted that the Veteran's hematuria and kidney disease did not prevent him from pursuing his regular duties as a bus attendant.

The Veteran sought to reopen his claim of entitlement to service connection for kidney disease, now claimed as kidney failure, in August 2007.  In addition to the evidence submitted before, the Veteran provided private treatment records from Washington Hospital Center and Duke University Hospital.

In August 2008, the RO declined to reopen the claim for kidney failure, concluding that new and material evidence had not been received.  The RO noted that the evidence received from Washington Hospital Center and Duke University did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.

In January 2009, after receiving additional treatment records from Washington Hospital Center, the RO again declined to reopen the claim for kidney failure.  The RO noted that the evidence received from Washington Hospital did not relate to the fact that the Veteran received no treatment for kidney failure while on active military service.

The Veteran filed a substantive appeal in June 2010.

The Veteran testified before the undersigned VLJ at an April 2017 Board videoconference hearing.  The Veteran reported that he started having kidney problems in 1986 and has been on dialysis ever since.  The Veteran stated that he was still in the reserves but wasn't at a summer camp, on duty, or a period of training when he had the problem with his kidneys.  The Veteran then stated that doctors told him that it wasn't a sudden occurrence, but rather an ongoing problem.  The Veteran stated that when he would take an army reserve physical they would notice he had blood in his urine, but that he never paid attention to it and wasn't given a diagnosis.  When asked by his counsel whether any doctors had ever made a statement regarding whether his kidney disease might be related to his military service, the Veteran stated that "they never mentioned it".  When asked by his counsel as to whether the Veteran believed that his kidney disease might be related to his military service, the Veteran stated that he "can't say."   The Veteran further stated that he could not remember if he had kidney problems during his period of active duty in 1976.

As discussed, service connection for kidney failure, formerly claimed as kidney disease, was denied due to there being no complaints, diagnoses, or treatment in the service treatment records from active duty.  Since the most recent August 2008 rating decision, evidence added to the record includes December 1986 treatment records from Doctors' Hospital of Prince George's County, an August 2005 letter from Dr. R. G. at Washington Hospital Center, 2002, 2003 and 2005 treatment records from Washington Hospital Center, military personnel records, and, as discussed above, testimonial evidence from the Veteran at a Board videoconference hearing.  The treatment records added to the claims file are cumulative as the evidence at the time of the July 1998 rating decision included diagnoses of kidney disease.  

The Board notes that none of the private treatment records received even mentions the Veteran's military service, let alone provide a nexus statement between the Veteran's kidney failure and his military service.  The military personnel records merely confirm dates of service and rank achieved, and are silent for complaints, diagnoses, or treatments of any ailments, kidney or otherwise.  Finally, the Board notes that the Veteran's testimony at the April 2017 Board hearing was that his kidney problems did not occur while on duty, at a summer camp, or during a period of training and that no doctor has ever mentioned that his kidney failure was related to his military service.

The evidence added since the August 2008 RO decision does not demonstrate that kidney failure was reported, diagnosed, or treated during active duty service, was chronic during service, or that it was incurred during a period of either active duty for training or inactive duty for training; thus, the evidence added to the record since the August 2008 rating decision is new, but it is not material for the purpose of reopening the Veteran's claim.

In consideration of the foregoing, the Board finds that new and material evidence has not been submitted  and the claim of entitlement to service connection for kidney failure, formerly claimed as kidney disease, will not be reopened.


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for kidney failure, formerly claimed as kidney disease, is not reopened.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


